Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, the undersigned hereby agree to the joint filing of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the common stock, par value $0.01, of CPI International, Inc. and further agree that this Agreement be included as an exhibit thereto. Dated as of December 6, 2010 CATALYST HOLDINGS, INC. By: /s/ Robert B. McKeon Name: Robert B. McKeon Title: President THE VERITAS CAPITAL FUND IV, L.P. BY: Veritas Capital Partners IV, L.L.C., its General Partner By: /s/ Robert B. McKeon Name: Robert B. McKeon Title: Managing Member VERITAS CAPITAL PARTNERS IV, L.L.C. By: /s/ Robert B. McKeon Name: Robert B. McKeon Title: Managing Member ROBERT B. MCKEON By: /s/ Robert B. McKeon
